COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION
Cause Number:               01-12-00618-CV
Trial Court Cause
Number:                     2009-52281
Style:                      H2O Solutions, Ltd.
                            v PM Realty Group, LP and Provident Investor Group, GP, LLC
Date motion filed*:         May 1, 2014
Type of motion:             Motion for Extension of Time
Party filing motion:        Appellee
Document to be filed:       Response to Motion for Rehearing En Banc

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                             May 2, 2014
         Number of previous extensions granted:         0
         Date Requested:                                May 30, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: May 30, 2014
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of Justices Keyes, Higley, and Massengale

Date: May 2, 2014